NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL D. KELLEY,                              No.    18-35395

                Plaintiff-Appellant,            D.C. No. 6:16-cv-02400-AC

 v.
                                                MEMORANDUM*
COLETT S. PETERS, being sued in her
individual capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                            Submitted January 2, 2019**

Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Michael D. Kelley, an Oregon state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations in connection with his confinement in administrative segregation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants

because Kelley failed to raise a genuine dispute of material fact as to whether

defendants provided insufficient notice of the reasons for retaining him in

administrative segregation, or as to whether the “some evidence” standard was

met. See Bruce v. Ylst, 351 F.3d 1283, 1287 – 88 (9th Cir. 2003) (explaining that

due process claims based on administrative segregation are subject to the “some

evidence” standard); Toussaint v. McCarthy, 926 F.2d 800, 803 (9th Cir. 1990)

(discussing “indicia of reliability” of evidence); Toussaint v. McCarthy, 801 F.2d

1080, 1100 – 1101 (9th Cir. 1986), abrogated in part on other grounds by Sandin

v. Conner, 515 U.S. 472 (1995) (describing due process notice and hearing

requirements in the administrative segregation context).

      AFFIRMED.




                                          2                                   18-35395